McDonald, judge.
This is an appeal from an order entered in a habeas corpus proceeding denying bail to appellant, who was in custody under warrant of a magistrate and charged by complaint with the offense of murder with malice.
Since the order was entered by the district judge denying bail, admittedly appellant has been indicted for the murder. Hence, the question presented on this appeal has become moot. Ex parte Cross, 127 Tex.Cr.R. 327, 76 S.W.2d 773; Ex parte Everett, 151 Tex.Cr.R. 22, 204 S.W. 2d 980; Ex parte Alaniz, 157 Tex.Cr.R. *207590, 251 S.W.2d 738; Ex parte Davis, Tex. Cr.App., 290 S.W.2d 669; Ex parte Bowles, 166 Tex.Cr.R. 346, 314 S.W.2d 108.
Under the authorities mentioned, it becomes our duty to dismiss the appeal.
The appeal is dismissed.